Citation Nr: 1619386	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increase in a 20 percent schedular rating for low back syndrome.  

2.  Entitlement to an extraschedular rating for low back syndrome.  

3.  Entitlement to an increase in a 20 percent schedular rating for right knee osteoarthritis.  

4.  Entitlement to an extraschedular rating for right knee osteoarthritis.  

5.  Entitlement to an extraschedular rating for residuals of a left total replacement.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to an increase in a 20 percent rating for venous stasis/insufficiency of the right leg for the period prior to September 2, 2015.  

8.  Entitlement to an increase in a 40 percent rating for venous stasis/insufficiency of the right leg for the period since September 2, 2015.  

9.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to September 2, 2015.  

10.  Entitlement to an increased (compensable) rating for peripheral neuropathy of the left lower extremity for the period since September 2, 2015.  

11.  Entitlement to an increase in a 10 percent rating for a right foot disability with ankle problems.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from November 1959 to April 1960 and from June 1963 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied an increase in a 20 percent rating for low back syndrome.  By this decision, the RO also denied an increase in a 20 percent rating for right knee osteoarthritis and denied an increase in a 30 percent rating for residuals of a left total knee replacement (total left knee replacement associated with osteoarthritis).  

In November 2014, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also denied an increase in a 20 percent schedular rating for right knee osteoarthritis and denied an increase in a 30 percent schedular rating for residuals of a left total knee replacement, and remanded the issues of entitlement to an increase in a 20 percent rating for low back syndrome; entitlement to an extraschedular rating for right knee osteoarthritis; entitlement to an extraschedular rating for residuals of a left total knee replacement; and entitlement to a TDIU, for further development.  

The Veteran then appealed the Board's November 2014 decision, as to the issue of entitlement to an increase in a 20 percent schedular rating for right knee osteoarthritis, to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties (the Veteran and the VA Secretary) filed a Joint Motion which requested that the Board's decision, as to that issue, be vacated and remanded.  A November 2015 Court Order granted the motion.

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for low back syndrome; entitlement to an increase in a 20 percent schedular rating for right knee osteoarthritis; entitlement to an extraschedular rating for right knee osteoarthritis; entitlement to an extraschedular rating for residuals of a left total knee replacement; entitlement to a TDIU; entitlement to an increase in a 20 percent rating for venous stasis/insufficiency of the right leg for the period prior to September 2, 2015; entitlement to an increase in a 40 percent rating for venous stasis/insufficiency for the period since September 2, 2015; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to September 2, 2015; entitlement to an increased (compensable) rating for peripheral neuropathy of the left lower extremity for the period since September 2, 2015; and entitlement to an increase in a 10 percent rating for a right foot disability with ankle problems, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected low back syndrome is manifested by no more than forward flexion of the thoracolumbar spine to 60 degrees or less, limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm (or guarding) severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   It has not been productive of more than incapacitating episodes having a total duration of more than at least two weeks, but less than four weeks, during the past twelve months; and ankylosis and neurological manifestations, including radiculopathy, associated with the service connected low back syndrome, have not been shown.  


CONCLUSION OF LAW

The criteria for an increase in a 20 percent rating for low back syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5238, 5239, 5242, 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard June 2010 and October 2011 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Additionally, the Veteran was provided with a VA examination in October 2011.  Pursuant to the Board's November 2014 remand, the Veteran was also provided with a VA examination in September 2015.  The examinations are sufficient evidence for deciding this claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

Disorders of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  With unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent evaluation is warranted.  With forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, a 40 percent evaluation is warranted.  A 20 percent evaluation is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or with a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the currently effective criteria, VA is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or postoperatively) should be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.  

Private and VA treatment records dated from June 2009 to October 2011 show treatment for multiple disorders, including low back problems.  

For example, a June 2009 VA treatment entry notes that the Veteran reported that he had back pain on and off.  The examiner reported that the Veteran had some discomfort with extension of the spine without achiness in the legs.  The examiner stated that the Veteran had scoliosis and that with light touch there was possible decreased sensation in medial left foot.  The impression included spinal stenosis.  The examiner reported that the Veteran was symptomatically worse due to a combination of increased weight and a change in his gait.  

A May 2010 VA treatment entry indicates that the Veteran complained of back pain on and off.  It was noted that old back films showed extensive degenerative joint disease.  The impression included spinal stenosis, stable.  

A July 2010 private treatment report from J. S. Zimbardo, D.C., notes that the Veteran had been under his care for a long time for lower back pain as well as other ailments.  It was reported that the Veteran had been suffering from acute exacerbations of his lower back pain over the previous few years.  Dr. Zimbardo indicated that the instability of the Veteran's spine caused him to need treatment repetitively.  Dr. Zimbardo indicated that the Veteran had positive orthopedic, neurological, and chiropractic signs and symptoms.  It was noted that the Veteran's treatment included electric muscle stimulation, ultrasound, deep tissue massages, and chiropractic manipulation.  Dr. Zimbardo stated that he had been administering decompression therapy to the Veteran's lumbar spine and thoracic spine.  

An October 2011 statement from Dr. Zimbardo notes that the Veteran had been treated in his office on and off for lower back pain.  Dr. Zimbardo indicated that the Veteran had positive orthopedic, neurological, and chiropractic signs and symptoms, and that the Veteran's treatment included electric muscle stimulation, ultrasound, deep tissue massages, and chiropractic manipulation.  Dr. Zimbardo stated that he had been administering decompression therapy to the Veteran's lumbar spine and thoracic spine.  Dr. Zimbardo maintained that he would give the Veteran's back a 75 percent disability rating after seeing his level of discomfort and the limitations that such ailment caused him for many years.  Dr. Zimbardo reported that the Veteran had a neurological situation in regard to his left foot which was compromised after a surgical procedure performed on his left knee.  

An October 2011 VA back conditions examination report includes a notation that the Veteran's claims file was not available.  The Veteran reported that he started having low back pain during the previous ten years.  He stated that his back pain had become an issue in the last three or four years.  He indicated that he could not stand or walk for more than five minutes because of low back pain.  He reported that his low back pain radiated to his right hip, which he stated was a relatively new symptom.  The Veteran also related that he was unable to lift or carry heavy loads which he described as ten pounds or more.  He maintained that he could not bend.  The Veteran denied that he had any flare-ups that impacted the function of his thoracolumbar spine.  

As to range of motion of the Veteran's thoracolumbar spine, the examiner stated that flexion was 90 degrees or greater and that there was no objective evidence of painful motion.  The examiner indicated that extension was 10 degrees with no objective evidence of painful motion.  It was noted that left lateral flexion and right lateral flexion were both 30 degrees or greater, and that there was no objective evidence of painful motion, respectively.  The examiner stated that right lateral rotation and left lateral rotation were both 30 degrees or greater, and that there was no objective evidence of painful motion, respectively.  The examiner reported that the Veteran was able to perform repetitive use testing with three repetitions.  The examiner indicated that post-test forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation, were all the same as previously indicated.  The examiner maintained that the Veteran did not have additional limitation of range of motion of the thoracolumbar spine following repetitive use testing.  The examiner stated that the Veteran did have functional loss and functional impairment of the thoracolumbar spine which included less movement than normal and pain on movement.  

The examiner reported that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine.  It was noted that the Veteran also did not have guarding or muscle spasms of the thoracolumbar spine.  The examiner stated that muscle strength testing was 3/5 for right hip flexion; 5/5 for left hip flexion; 3/5 for right knee extension; 5/5 for left knee extension; 5/5 for right and left ankle plantar flexion; 5/5 for right ankle dorsiflexion; 3/5 for left ankle dorsiflexion; and 5/5 for both right and left toe extension.  The examiner indicated that the Veteran did have muscle atrophy in the bilateral quadriceps muscles.  It was noted that the normal side was 46 cm and the atrophied side was 45 cm.  The examiner reported that deep tendon reflexes were absent in the right and left knees and right and left ankles.  The examiner indicated that sensation to light touch was normal in the right and left anterior thighs (L2); right and left thighs/knees (L3/L4); right and left lower legs/ankles (L4/L5/S1); and right and left feet/toes (L5).  It was noted that straight leg testing was negative on the right and on the left.  

The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also indicated that the Veteran did not have any other signs or symptoms of radiculopathy.  The examiner maintained that the Veteran's peroneal nerve of the Veteran's left lateral distal 1/3rd of the leg and foot was affected.  

The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to his thoracolumbar spine such as bowel or bladder problems and pathologic reflexes.  The examiner stated that the Veteran did not have intervertebral disc syndrome and incapacitating episodes of the thoracolumbar spine.  The examiner reported that the Veteran used a cane as an assistive device for walking secondary to his back, knee, and left foot issues.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  It was noted that functioning was not so diminished that an amputation with prosthesis would equally serve the Veteran.  The examiner reported that imaging studies of the thoracolumbar spine had been performed and that arthritis (degenerative joint disease) was documented.  It was noted that the Veteran did not have a vertebral fracture and that there were no other significant diagnostic test findings and/or results.  

The diagnosis was lumbar spondylosis.  The examiner maintained that the Veteran's thoracolumbar spine condition impacted his ability to work in that he could not stand or walk for long periods or carry and lift heavy loads.  

An October 2011 VA peripheral nerve conditions examination report notes that the Veteran reported that he had an onset of left foot drop postoperatively after a left knee replacement at a private hospital.  The examiner indicated that the Veteran did have symptoms attributable to peripheral nerve conditions.  It was noted that the Veteran had mild intermittent pain in the right lower extremity and in the left lower extremity.  The examiner stated that the Veteran had moderate paresthesias and/or dysthesias in the left lower extremity and none in the right lower extremity.  It was noted that the Veteran also had moderate numbness in the left lower extremity with no numbness in the right lower extremity.  The examiner related that the Veteran also had a loss of balance.  

As to muscle strength testing, the examiner indicated that strength was 5/5 for right and left knee extension; 5/5 for right and left ankle plantar flexion; and 5/5 for right and left ankle dorsiflexion.  The examiner reported that there was no muscle atrophy.  It was noted that deep tendon reflexes were absent in the right and left knees and ankles.  The examiner indicated that sensory was normal in the right and left upper anterior thigh (L2); decreased in the right and left thighs/knees (L3/L4); decreased in the right and left lower legs/ankles L4/L5/S1; and decreased in the right and left feet/toes (L5).  The examiner indicated that the Veteran had decreased vibration to the hips and decreased pinprick in a stocking distribution.  The examiner indicated that the Veteran had tropic changes attributable to peripheral neuropathy in that he had loss of hair no the lower legs and shiny smooth skin in the same area.  It was noted that the Veteran's gait was antalgic and that it favored his right lower extremity, and that he had abnormal tandem and a positive Romberg.  The examiner stated that the etiology of the Veteran's abnormal gait was his knee pain and peripheral neuropathy.  

The examiner reported that the Veteran had incomplete paralysis of the posterior tibial nerve on the left and that the incomplete paralysis was mild.  The examiner did not indicate that the Veteran had any other nerves were affected for the Veteran's lower extremities.  It was noted that the Veteran used a cane for assistance with walking due to back pain and poor balance.  The examiner maintained that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The examiner also reported that functioning was not so diminished that an amputation with prosthesis would equally serve the Veteran.  As to other pertinent physical findings, the examiner stated that the Veteran had left foot drop postoperatively from a left total knee replacement in June 2008.  The examiner stated that the Veteran's strength improved over time and that it was normal at that time, but that the Veteran continued to complain of weakness.  The examiner maintained that the Veteran also had numbness in the left foot, but that on testing his sensory loss from his peripheral sensory neuropathy overshadowed the focal peroneal neuropathy.  The examiner reported that the Veteran did undergo electromyography studies which were abnormal for the left lower extremity.  The examiner stated that they showed left peroneal compression neuropathy at the fibular head, and mixed sensorimotor peripheral neuropathy, which was mostly axonal.  

The diagnoses were peripheral neuropathy and peroneal neuropathy.  The examiner maintained that the Veteran's peripheral nerve condition and/or peripheral neuropathy impacted his ability to work in that he had an unsteady gait which required him to use a cane, and that he had intermittent numbness and paresthesias in his foot.  

Private and VA treatment records dated from May 2012 to August 2015 show treatment for multiple disorders including low back problems.  

For example, a July 2012 statement from Dr. Zimbardo notes that the Veteran had been treated in his office on and off for lower back pain.  Dr. Zimbardo indicated that the Veteran had positive orthopedic, neurological, and chiropractic signs and symptoms, and that the Veteran's treatment included electric muscle stimulation, ultrasound, deep tissue massages, and chiropractic manipulation.  Dr. Zimbardo stated that he had been administering decompression therapy to the Veteran's lumbar spine, a therapy that had been proven to be effective in the treatment of disc irritations.  Dr. Zimbardo maintained that he would give the Veteran's back a 60 percent disability rating after seeing his level of discomfort and the limitations that such ailment caused him for many years.  

A September 2012 VA treatment entry notes that the Veteran was seen for low back pain.  He stated that he could walk for only about a block due to low back pain.  The impression was spinal claudication since the Veteran had severe degenerative joint disease of the lumbosacral spine.  The examiner stated that the examination was stable.  

A January 2014 VA treatment entry indicates that the Veteran was still having chronic low back pain.  The diagnoses included degenerative changes of the back, spinal stenosis, and neuropathy.  It was noted that the Veteran had been having occasional foot paresthesias and numbness and that he had an undergone an electromyograph in 2009.  The examiner reported that a November 2011 magnetic resonance imaging (MRI) study showed moderate to severe degenerative changes throughout the lumbar spine, more prominently at L3-L4 and L4-L5, with possible cauda equina compression.  

A June 2014 statement from Dr. Zimbardo reports that the Veteran had positive orthopedic, neurological, and chiropractic signs and symptoms, and that the Veteran's treatment included electric muscle stimulation, ultrasound, deep tissue massages, and chiropractic manipulation.  Dr. Zimbardo stated that he had been administering decompression therapy to the Veteran's lumbar spine, a therapy that had been proven to be effective in the treatment of disc irritations.  Dr. Zimbardo stated that the Veteran's condition had worsened due to age and the instability of his spine and knees.  Dr. Zimbardo maintained that he would give the Veteran's back a 90 percent disability rating after seeing his level of discomfort and the limitations that such ailment caused him for many years.  

A September 2015 VA back conditions examination report includes a notation that the Veteran's claims file was not reviewed.  The Veteran reported that his symptoms had remained constant.  It was noted that the Veteran's wife reported that he could not walk as far as he used to walk.  The Veteran indicated that he could not stand or walk for more than five minutes because of pain.  He reported that he had limited range of motion and that he had difficulty lifting anything over five pounds.  The Veteran maintained that he did not have flare-ups of his thoracolumbar spine.  It was noted that the Veteran did not report having functional loss or functional impairment of the thoracolumbar spine.  

The examiner reported that the Veteran's range of motion as to the thoracolumbar spine was abnormal or outside the normal range.  The examiner indicated that forward flexion was 0 to 90 degrees; extension was 0 to 5 degrees; right lateral flexion was 0 to 30 degrees; left lateral flexion was 0 to 30 degrees; right lateral rotation was 0 to 30 degrees; and left lateral rotation was 0 to 30 degrees.  The examiner stated that the abnormal range of motion, itself, did not contribute to a functional loss.  The examiner indicated that pain was noted during the examination, but that it did not result in a functional loss.  It was noted that the pain was exhibited with extension.  The examiner stated that the Veteran also had evidence of pain with weight bearing, but that there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissues of the thoracolumbar spine.  The examiner reported that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was no additional loss of function or range of motion after the three repetitions.  It was noted that the Veteran was examined immediately after the repetitive use testing.  The examiner indicated that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner stated that there were no range of motion changes with repeated movements.  

The examiner reported that the Veteran did not have guarding of muscle spasms of the thoracolumbar spine.  The examiner stated that muscle strength testing was 5/5, or normal, for right and left hip flexion; right and left knee extension; right and left ankle plantar flexion; right and left ankle dorsiflexion; and right and left toe extension.  The examiner indicated that reflexes were absent in the right and left knees and ankles.  It was noted that sensation to light touch was normal in the right and left anterior thighs (L2); right and left thighs/knees (L3/L4); right and left lower legs/ankles (L4/L5/S1); and right and left feet/toes (L5).  It was noted that straight leg testing was negative on the right and on the left.  

The examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the thoracolumbar spine.  The examiner stated that the Veteran did not have any other neurologic abnormalities or findings related to his thoraolumbar spine condition such as bowel or bladder problems and pathologic reflexes.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine or episodes requiring bed rest.  It was noted that the Veteran did not use assistive devices.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The examiner reported that imaging studies of the thoracolumbar spine had been performed and that arthritis (degenerative joint disease) was documented.  It was noted that the Veteran did not have a thoracic vertebral fracture and that there were no other significant diagnostic test findings and/or results.  

The diagnosis was lumbar spondylosis.  The examiner maintained that the Veteran's thoracolumbar spine condition impacted his ability to work in that he had difficulty standing, walking, bending, and lifting.  

Based on the medical evidence, the Board finds that the Veteran's service-connected low back syndrome is no more than 20 percent disabling.  The Board observes that the most recent September 2015 VA back conditions examination report indicates that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine or episodes requiring bedrest.  Additionally, a prior October 2011 VA back conditions examination report also notes that the Veteran did not have intervertebral disc syndrome and incapacitating episodes due to the thoracolumbar spine.  The Board notes that as to Diagnostic Code 5243, it is questionable whether during any recent 12 month period there have been any "incapacitating episodes" as defined by the regulation as a result of the Veteran's service-connected low back syndrome, and clearly any such incapacitating episodes have totaled less than four weeks during any 12 months.  Accordingly, the Veteran is not entitled to a rating higher than 20 percent based upon incapacitating episodes pursuant to Diagnostic Code 5243.  

Additionally, the Board observes that the most recent September 2015 VA back conditions examination report indicates that forward flexion of the Veteran's thoracolumbar spine 90 degrees and that the combined range of motion of the thoracolumbar spine was 215 degrees.  A prior October 2011 VA back conditions examination report notes that forward flexion was 90 degrees or greater and that the combined range of motion of the thoracolumbar spine was at least 220 degrees.  Ankylosis was clearly not shown pursuant to either the September 2015 or October 2011 VA back conditions examination reports.  Thus, a higher rating is not warranted under Diagnostic Codes 5237, 5238, 5239, 5242.  The evidence fails to indicate that favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 30 degrees or less as required for a 40 percent rating.  Therefore, no more than a 20 percent rating could be granted under those criteria.  

Further, the Board finds that the Veteran's thoracolumbar spine disability is not reflective of any associated objective neurological abnormalities to warrant separate ratings.  The Board observes that the Veteran is service-connected for peripheral neuropathy of the left lower extremity.  He is also service-connected for venous stasis/insufficiency of the right leg.  The September 2015 and October 2011 VA back conditions examination reports, respectively, do not show neurological findings as a result of the Veteran's service-connected low back syndrome indicative of separate ratings.  Both examination reports specifically indicate that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The Board observes that an October 2011 VA peripheral nerve condition examination report relates diagnoses of peripheral neuropathy and peroneal neuropathy, but not as a result of his service-connected low back syndrome.  There are also private and VA treatment records that refer to neuropathy, but such records do not specifically relate the condition to the Veteran's service-connected low back syndrome, and, as noted above, the October 2011 and September 2015 VA examination reports specifically indicate that the Veteran does not have such symptoms as a result of his service-connected low back syndrome.  

The Board notes the Veteran's complaints of pain; however, the Board reiterates that objective findings to support favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 30 degrees or less are not shown.  The Veteran's complaints of pain were contemplated in the 20 percent rating assigned.  Thus, a rating greater than 20 percent is not appropriate under the current rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

The preponderance of the evidence is against the claim for entitlement to an increase in a 20 percent schedular rating for low back syndrome; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 49 (1990).  


ORDER

An increase in a 20 percent schedular rating for low back syndrome is denied.  


REMAND

The remaining issues on appeal are entitlement to an extraschedular rating for low back syndrome; entitlement to an increase in a 20 percent schedular rating for right knee osteoarthritis; entitlement to an extraschedular rating for right knee osteoarthritis; entitlement to an extraschedular rating for residuals of a left total knee replacement; entitlement to a TDIU; entitlement to an increase in a 20 percent rating for venous stasis/insufficiency of the right leg for the period prior to September 2, 2015; entitlement to an increase in a 40 percent rating for venous stasis/insufficiency for the period since September 2, 2015; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to September 2, 2015; entitlement to an increased (compensable) rating for peripheral neuropathy of the left lower extremity for the period since September 2, 2015; and entitlement to an increase in a 10 percent rating for a right foot disability with ankle problems.  

As to the issue of entitlement to an increase in a 20 percent schedular rating for right knee osteoarthritis, the Board observes that in a November 2015 joint motion, the parties agreed that the Board failed to provide adequate reasons and bases.  The joint motion reported that the Board did not consider whether a separate 10 or 20 percent rating was warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The joint motion also indicated that, without making any joint representation or statement as to the merits or substance of any asserted facts or arguments, that the Board failed to consider or discuss whether the Veteran was entitled to a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015), even though the Veteran underwent a right knee meniscectomy during service and he continued to have symptoms as evidenced by an October 2011 VA knee and lower leg conditions examination report.  

The Board observes that the Veteran was afforded a recent VA knee and lower leg conditions examination in September 2015.  The diagnosis was degenerative arthritis of the right knee.  The examiner indicated that flexion of the Veteran's right knee was 0 to 30 degrees and that extension was 30 to 0 degrees.  The examiner also reported that the Veteran had ankylosis of the right knee in flexion between 20 and 45 degrees.  

The Board observes that the examiner's notations of forward flexion of 0 to 30 degrees and ankylosis in flexion between 20 and 45 degrees appear to be in conflict.  Therefore, the examination report is inadequate.  

In light of the November 2015 joint motion, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected osteoarthritis of the right knee.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

As to the issue of entitlement to a TDIU, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without further medical evidence.  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected low back syndrome; osteoarthritis of the right knee and their effect on his employability as it pertains to extraschedular consideration.  Additionally, the issue of entitlement to an extraschedular rating for residuals of a left total knee replacement is also on appeal.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for low back syndrome, osteoarthritis of the right knee, and residuals of a left total knee replacement, will also be remanded.  

Finally, the Board observes that a December 2015 RO decision increased the rating for the Veteran's service-connected venous stasis/insufficiency of the right leg to 40 percent, effective September 2, 2015.  By this decision, the RO also increased the rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity to 10 percent, effective September 2, 2015, and denied an increase in a 10 percent rating for a right foot disability with ankle problems.  In March 2016, the Veteran essentially expressed disagreement with that decision.  The Board observes that the RO has not issued a statement of the case as to the issues of entitlement to an increase in a 20 percent rating for venous stasis/insufficiency of the right leg for the period prior to September 2, 2015; entitlement to an increase in a 40 percent rating for venous stasis/insufficiency for the period since September 2, 2015; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to September 2, 2015; entitlement to an increased (compensable) rating for peripheral neuropathy of the left lower extremity for the period since September 2, 2015; and entitlement to an increase in a 10 percent rating for a right foot disability with ankle problems.  Under the circumstances, the Board finds it necessary to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since August 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Notify the Veteran that he may submit lay statements from individuals who may have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of the symptoms of his service-connected disabilities, as well as the impact of those symptoms on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee osteoarthritis.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected right knee disability must be described in detail.  Specifically, the examiner must conduct a thorough examination of the Veteran's right knee disability and provide a diagnosis of any pathology found.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate examiner, and if possible, a vocational specialist, to ascertain the functional impairment of his service-connected disabilities.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  The examiner should respond to the following:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as lifting, carrying, standing, pushing, pulling, concentrating, communicating and interacting with others.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Issue the Veteran a statement of the case as to the issues of entitlement to an increase in a 20 percent rating for venous stasis/insufficiency of the right leg for the period prior to September 2, 2015; entitlement to an increase in a 40 percent rating for venous stasis/insufficiency for the period since September 2, 2015; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to September 2, 2015; entitlement to an increased (compensable) rating for peripheral neuropathy of the left lower extremity for the period since September 2, 2015; and entitlement to an increase in a 10 percent rating for a right foot disability with ankle problems, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for low back syndrome, osteoarthritis of the right knee, residuals of a left total knee replacement, and TDIU).  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


